CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

THIS AGREEMENT dated as of ______, 2008, is made by and between Terex
Corporation, a Delaware corporation (the “Company”), and _________ (the
“Executive”).

 

WHEREAS the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the Section 19 below) exists and that such possibility,
and the uncertainty which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders; and

 

WHEREAS the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.

Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in Section 19 hereof.

 

2.

Term of Agreement.

 

 

2.1.

(a) This Agreement shall be for an initial term of one year commencing on the
date hereof. This Agreement shall automatically renew for an additional term of
one year commencing on the first anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change in Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the third
anniversary of the date of the Change in Control.

 

(b) Notwithstanding Section 2.1(a) to the contrary, this Agreement shall
terminate upon the earliest of (i) the termination of the Executive’s employment
with the Company prior to a Change in Control (other than a termination of
theExecutive’s employment in anticipation of a Change in Control) for any of the
following: by the Company for Cause, by theExecutive for any reason other than
Good Reason or by reason of theExecutive’s death or Permanent Disability; (ii)
the termination ofthe Executive’s employment with the Company following a Change
in Control, by reason of death or Permanent Disability, by the Company for Cause
or by the Executive for any reason other than for a Good Reason; or (iii) three
(3) years after the date of a Change in Control.



(c) Notwithstanding Section 2.1(a) and 2.1(b) to the contrary, the Executive
shall be entitled to the benefits provided by this Agreement in the event that
(i) a Change in Control occurs during the six (6) month period following
termination of this Agreement due to a notice of non-renewal sent by the Company
to the Executive and (ii) the Executive is employed with the Company at the time
such Change in Control occurs or the Executive’s employment with the Company was
terminated by the Company without Cause or the Executive terminated his or her
employment with the Company for Good Reason prior to the time of such Change in
Control.

 

(d) All obligations of the Company and/or the Executive outstanding on the date
of termination of this Agreement or resulting from the Executive’s employment
termination during the term of this Agreement shall survive the termination of
this Agreement. All rights and obligations of the Company and/or the Executive
in this Section 2(d) or in Sections 5, 10 or 13 of this Agreement shall also
survive the termination of this Agreement.

 

3.

Section 409A.

 

 

3.1.

Notwithstanding anything to the contrary contained herein, in the event that the
Executive is deemed to be a Key Employee, distribution of any amounts that
constitute “deferred compensation” payable to a Key Employee on account
oftermination of employment, shall not be made before six months after the Date
of Termination or the Key Employee’s death, if earlier (the “Six Month
Limitation”). At the end of such six-month period, payments that would have been
made but for the Six Month Limitation shall be paid in a lump sum, without
interest, on the first day of the seventh month following the Key Employee’s
Date of Termination. Notwithstanding the Six Month Limitation, if any amounts of
“deferred compensation” payable to a Key Employee due to his “separation from
service” constitute “separation pay only upon an involuntary separation from
service” within the meaning of Section 409A of the Code (“Separation Pay”), then
all or a portion of such Separation Pay, up to two times the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the termination of employment occurs (i.e.,
$460,000 in the event of a termination during 2008), whether paid under this
Agreement or otherwise, may be paid to the Key Employee during the six-month
period following the Date of Termination. To the extent that any payments of
Separation Pay above the Six Month Limitation constitute insurance premiums
(other than medical) or similar payments or Other Benefits, the Key Employee
shall pay such amounts during such six month period and the Company shall
reimburse the Key Employee for such payments, without interest, on the first day
of the seventh month following the Date of Termination.

 

 

3.2.

The parties hereto intend that this Agreement shall be in compliance with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.

 

2



 

3.3.

In the event that payments are made under either or both Sections 4 and 5 of
this Agreement and such payments would not satisfy the requirements under
Section 409A (a)(2)(A)(v) of the Code, then all payments made under Sections 4
and 5 of this Agreement shall be treated as payments made as a result of a
separation from service within the meaning of Section 409A of the Code.

 

4.

Change in Control. If the Executive's employment shall be terminated within six
(6) months of a Change in Control in anticipation of such Change in Control or
within twenty-four (24) months following a Change in Control, unless such
termination is (i) by the Company for Cause, (ii) by reason of the Executive’s
death or Permanent Disability, or (iii) by the Executive without Good Reason,
the Company shall pay to the Executive an amount equal to the sum of (a) the
Executive’s annual salary in effect at the time written notice of termination is
given; (b) the Executive’s last paid annual bonus for a calendar year preceding
the calendar year in which the Date of Termination occurs, [provided that if the
Executive has been employed by the Company for less than one year on the Date of
Termination and has not yet received a bonus for the prior calendar year, then
the Executive will be entitled to $[____] [to be included for new hires only]
(the sum of the amounts described in clauses (a) and (b) shall be hereinafter
referred to as the “Severance”). Subject to the Six Month Limitation, the
Company shall pay to the Executive any Severance in a cash lump sum payment
simultaneously with the termination of the Executive’s employment following any
Change in Control. In addition, simultaneously with the termination of the
Executive’s employment following any Change in Control, (x) all unvested stock
options and stock grants previously awarded to the Executive shall immediately
and unconditionally vest and the Executive shall have the right to exercise any
stock options held by him in accordance with their terms but to the extent any
option would expire by its terms within six (6) months following the Date of
Termination, then the Executive may exercise said option until the earliest of
(i) six (6) months following the Date of Termination, (ii) ten (10) years
following the date of grant or (iii) the end of the original term of the option
grant had the Executive continued employment with the Company; and (y) any
accrued and unpaid vacation pay through the Date of Termination shall be paid in
a lump sum within 30 days following the Date of Termination. The Executive shall
be entitled to continuing coverage by the Company under the life, disability,
accident and health insurance programs for employees (and their spouses and
dependents) of the Company generally and under any supplemental programs
covering executives of the Company, as from time to time in effect, for the
twelve (12) month period from such termination or until the Executive becomes
eligible for substantially similar coverage under the employee welfare plans of
a new employer, whichever occurs earlier, provided that the Executive’s right to
elect continued medical coverage after termination of employment under Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended,
shall be deemed satisfied by the coverage provided in this sentence. The
Executive shall also be entitled to a continuation of all other benefits and
reimbursements (“Other Benefits”) in effect at the time of termination for the
twelve (12) month period following such termination or until the Executive
becomes eligible for substantially similar benefits from a new employer,
whichever is earlier. Any part of the foregoing benefits that are attributable
to participation in a plan in which the Executive can no longer participate
under applicable law, shall be paid by the Company from other sources such that
the

 

3



Executive receives substantially similar benefits to those provided under the
plan. All amounts payable hereunder shall be paid monthly during such twelve
(12) month period.

 

5.

Excise Tax Gross-Up.

 

 

5.1.

Notwithstanding anything in this Agreement to the contrary and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 5) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the Payments do not exceed
one hundred five percent (105%) of the greatest amount (the “Reduced Amount”)
that could be paid to the Executive such that the receipt of Payments would not
give rise to any Excise Tax, then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

 

 

5.2.

Subject to the provisions of Section 5.3, all determinations required to be made
under this Section 5, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by PricewaterhouseCoopers LLP or
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”) no later than the later of
(i) the last day of the taxable year in which the termination occurs; or (ii)
forty-five (45) days following the Date of Termination. The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive simultaneously with any event giving rise to a Gross-Up Payment. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 5, shall be paid by
the Company to the Executive simultaneously with any event giving rise to a
Gross-Up Payment. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 5.3 and the Executive
thereafter is required to make a payment of

 

4



any Excise Tax, the Accounting Firm shall promptly determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive. The Underpayment shall be
paid during the calendar year in which it is determined. The parties intend that
the timing of the payment of the Underpayment be in compliance with Section 409A
of the Code and the treasury regulations thereunder. In the event that the
Executive pays the Excise Tax prior to the determination by the Accounting Firm
or payment of the taxes by the Company, the Company shall reimburse the
Executive for such amount no later than the last day of the taxable year
following the year in which the Executive remits the Excise Tax.

 

 

5.3.

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment or the Underpayment. Such notification shall be given as
soon as practicable, but no later than ten (10) business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

 

(1)

provide the Company any information reasonably requested by the Company relating
to such claim,

 

 

(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 

 

(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and

 

 

(4)

permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax and income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and

 

5



may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall pay the amount of such payment to the Executive, along with an
additional Gross-Up Payment, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax and income tax (including
interest or penalties with respect thereto) imposed with respect to such payment
or with respect to any imputed income with respect to such payment; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. All
of the payments by the Company to the Executive under this Section 5.3 shall be
made no later than the last day of the calendar year following the calendar year
in which all of the issues concerning such payments have been finally resolved.
The parties intend that the timing of the payment of such amounts shall be in
compliance with Section 409A of the Code and the treasury regulations
thereunder.

 

 

5.4.

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5.3, the Executive receives any refund with respect to such
claim, the Executive shall (subject to the Company's complying with the
requirements of Section 5.3) pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto) no later than the last day of the calendar year following the calendar
year in which the refund is received by the Executive.

 

6.

Termination without Cause or For Good Reason. In the event the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, at any time, and, provided no Change in Control shall
have occurred, the Company shall pay the Executive, in cash, aggregate severance
payments equal to his then base salary for up to twelve (12) months from the
Date of Termination or the date upon which Executive obtains alternative
employment, whichever is earlier. The Company shall pay to the Executive any
severance payments due hereunder in twelve (12) equal monthly payments on the
first day of each month following such termination. Notwithstanding the
foregoing, if the Executive obtains alternative employment for base salary and
bonus compensation of less than his then annual base salary, then Executive
shall continue to receive monthly severance payments for the remaining balance
of the 12 month period in an amount equal to the difference between one-twelfth
(1/12) of his annual base salary and one-twelfth (1/12) of the annual base
salary and bonus compensation received from such alternative employer. In
addition, (a) the Executive shall have the right to exercise any stock options,
long-term incentive awards or other similar awards held by him in accordance
with the relevant plan documents or grant letter; provided, however, that to the
extent any option or award would expire by its terms within six (6) months
following the date of termination, then the Executive may exercise said option
or award until the earliest of (i) six (6) months following the Date of
Termination or (ii) ten (10) years following the date of grant or (iii) the

 

6



end of the original term of the option grant had the Executive continued
employment with the Company; and (b) the Company shall provide the Executive
with continuing coverage under the life, disability, accident and health
insurance programs for employees of the Company generally and under any
supplemental programs covering executives of the Company, as from time to time
in effect, for the twelve (12) month period from such termination or until the
Executive becomes eligible for substantially similar coverage under the employee
plans of a new employer, whichever occurs earlier, provided that Executive’s
right to elect continued medical coverage after termination of employment under
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall be deemed satisfied by the coverage provided in this clause (b).
The Executive shall also be entitled to a continuation of all other benefits and
reimbursements in effect at the time of termination for the twelve (12) month
period following such termination or until the Executive becomes eligible for
substantially similar benefits from a new employer, whichever is earlier. In
addition, all stock options and restricted stock held by Executive on the date
of termination under any of the Company’s equity plans that would become
exercisable within the twelve (12) months following such termination of
employment had the Executive stayed in the employ of the Company shall become
immediately exercisable. Any part of the foregoing benefits that are
attributable to participation in a plan in which the Executive can no longer
participate under applicable law, shall be paid by the Company from other
sources such that the Executive receives substantially similar benefits to those
provided for under the plan. All amounts payable hereunder shall be paid monthly
during such twelve (12) month period and any amounts payable hereunder are in
lieu of, not in addition to, amounts payable under Section 4.

 

7.

Payment for Past Service.  If the Executive’s employment is terminated at any
time, the Company shall pay the Executive, in cash, an aggregate amount not less
than the sum of (a) [__]% of the Executive's annual salary for the most recently
completed fiscal year to the extent the Executive was not eligible to receive a
bonus for such period; (b) the product of (i) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (ii) the annual bonus for
the calendar year preceding the Date of Termination that has most recently been
paid to the Executive; (c) any accrued vacation pay, to the extent not
theretofore paid to the Executive; and (d) any other amounts earned by the
Executive prior to the Date of Termination but not previously paid. Such amounts
shall be paid on or before the fifteenth (15th) day of the third (3rd) month
following the close of the calendar year in which such termination occurred.

 

8.

Noncompete and Confidentiality.

 

 

8.1.

In consideration of the agreements and payments of the Company herein, the
Executive agrees that for a period of twelve (12) months from the Date of
Termination, he will not, without the prior written permission of the Company,
directly or indirectly, (i) enter into the employ of or render any services to
any person, firm, or corporation engaged in the manufacture or sale of products
currently manufactured or distributed by the Company, or if the Executive does
not have Company wide responsibility, the divisions and subsidiaries for which
the Executive has management responsibility, which directly or indirectly
compete with the business of the Company or such divisions and subsidiaries,

 

7



as the case may be (a “Competitive Business”); (ii) engage in any Competitive
Business for his own account; (iii) become associated with or interested in any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity; or (iv) solicit, induce or entice, or cause any
other person or entity to solicit, induce or entice to leave the employ of the
Company any person who was employed or retained by the Company on the Date of
Termination. However, nothing in this Agreement shall preclude the Executive
from investing his personal assets in the securities of any corporation or other
business entity which is engaged in a business competitive with that of the
Company if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent (5%) of the
publicly-traded equity securities of such competitor. Nothing in this Agreement
shall preclude the Executive from retaining his position or membership in trade
associations and professional organizations. The restrictions imposed on the
Executive pursuant to this Section 8.1 shall terminate and be of no further
force and effect in the event of a breach by the Company of its obligations to
make or provide benefits to the Executive.

 

 

8.2.

In consideration of the agreements and payments of the Company herein, the
Executive shall keep confidential and not disclose to any person any information
relating to the Company’s business and/or finances, which information was
obtained during and/or as incident to or in connection with the Executive’s
employment with the Company and which otherwise is not public information.
Provided, that the foregoing shall not prevent the Executive from giving
required information to proper legal authorities. The Executive agrees he will
conduct himself in a professional manner and not make any disparaging, negative
or other statements regarding the Company, its affiliates or any of the
officers, directors or employees of the Company or its affiliates which could in
any way have an adverse affect on the business or affairs of the Company or its
affiliates or otherwise be injurious to or not be in the best interests of the
Company, its affiliates or any such other persons.

 

 

8.3.

The Executive agrees that this non-competition and non-solicitation covenant is
reasonable under the circumstances, and the Executive further agrees that his
services for and on behalf of the Company are unique and irreplaceable. The
Executive further agrees that any breach of the covenants contained in
Section 8.1 and 8.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 8.1 and 8.2 above.

 

 

8.4.

Upon termination of the Executive’s employment with the Company, the Company
shall have the right to designate a reasonable amount of the Severance to be
allocated to this covenant not to compete and confidentiality.

 

 

8



9.

Outplacement Services. In the event of the termination of the Executive’s
employment after a Change in Control, Without Cause or for Good Reason as
provided for in Sections 4 or 6 hereof, the Company agrees, at its sole cost and
expense, to provide the Executive with reasonable outplacement services for a
period of at least twelve (12) months following the Date of Termination;
provided that the outplacement services will not be provided beyond the last day
of the second year following the year in which the Date of Termination occurs.
The Company and the Executive shall use their good faith efforts to locate a
provider and determine the scope of outplacement services which is reasonably
acceptable to both parties taking into account the status of the Executive as a
senior executive officer.

 

10.

Legal Expenses. The Company agrees to pay all reasonable out-of-pocket costs and
expenses, including all reasonable attorneys’ fees and disbursements, actually
incurred by the Executive in collecting or enforcing payments to which he is
ultimately determined to be entitled (whether by agreement among the parties,
court order or otherwise) pursuant to this Agreement in accordance with its
terms; provided, however, that the Executive submit a request for reimbursement
no later than thirty (30) days following the end of the calendar year in which
the expenses are incurred and reimbursement must be made within forty-five (45)
days thereafter, but in no event later than the end of the year in which it is
finally determined which payments the Executive is ultimately determined to be
entitled to receive. In the case of a Key Employee, the Executive will not be
entitled to reimbursement prior to the first day of the seventh month following
the Date of Termination. The parties intend that the timing of the payment of
such fees and reimbursements shall be in compliance with Section 409A of the
Code and the treasury regulations thereunder.

 

11.

Notice of Termination. Any purported termination of the Executive's employment
(other than by reason of death) shall be communicated by written notice from one
party hereto to the other party hereto in accordance with Section 14 hereof. For
purposes of this Agreement, a notice of termination shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment.

 

12.

No Other Compensation; Employee at Will. Except as provided in Sections 4, 5, 6,
7, 9 and 10 hereof, no amount or benefit shall be payable to the Executive under
this Agreement or otherwise except as required by law. This Agreement shall not
be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive is and shall remain “an employee at will” and shall not have any right
to be retained in the employ of the Company.

 

13.

Successors; Binding Agreement.

 

 

13.1.

In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such

 

9



succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

 

 

13.2.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

 

14.

Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt:

 

 

To the Company:

Terex Corporation

 

200 Nyala Farm Road

 

Westport, Connecticut 06880

 

Attention: General Counsel

 

 

To the Executive:

________________________

________________________

 

 

10



15.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to the principles of
conflicts of law which might otherwise apply. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. In the event that
either party hereto shall institute proceedings for the enforcement of this
Agreement, the succeeding party shall be entitled to recover the reasonable fees
and expenses incurred by such succeeding party in connection therewith,
including reasonable attorneys fees.

 

16.

Partial Validity. The invalidity or unenforceability or any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

17.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

18.

Mitigation. The Company agrees that if the Executive’s employment with the
Company terminates as a result of a Change In Control pursuant to Section 4 of
this Agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to him due under this Agreement.
Further, the amount of any payment shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

 

19.

Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(A)      “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

 

(B)      “Cause ” for termination by the Company of the Executive's employment
shall mean (i) the willful, substantial and continued failure by the Executive
to substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) in a manner reasonably satisfactory to the Chief Executive Officer of
the Company after

 

11



written notice detailing the reasons for such failure, (ii) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Company or its subsidiaries, monetarily or otherwise, or (iii) the entry by
a court of competent jurisdiction of an order, or the entering into by the
Executive of a consent decree, barring the Executive from serving as an officer
or director of a public company. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on the Executive's part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive's act, or failure to act, was
in the best interest of the Company.

 

(C)      A “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)        any person or group (as described in regulations under Section 409A
of the Code) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company) representing

 

(A) more than 50% or more of the combined voting power of the Company's then
outstanding securities, excluding any person or groupwho becomes such a
Beneficial Owner in connection with transactions described in clauses (x), (y)
or (z) of paragraph (iii) below and excluding the acquisition by a Person or
group holding more than 50 percent of such voting power or

 

(B) 30 percent or more of the combined voting power of Terex’s then outstanding
securities during any twelve-month period;

 

(ii)       there is a change in the composition of the Board of Directors of the
Company occurring during any twelve month period, as a result of which fewer
than a majority of the directors are Incumbent Directors (“Incumbent Directors”
shall mean directors who either (x) are members of the Board as of the date of
this Agreement or (y) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination); or

 

(iii)      there is consummated, in any transaction or series of transactions
during a twelve-month period, of a complete liquidation or dissolution of the
Company or a merger, consolidation or sale of all or substantially all of the
Company’s assets (collectively, a “Business Combination”) other than a Business
Combination after which (x) the stockholders of the Company own more than 50
percent of the common stock or combined voting power of the voting securities of
the company resulting from the Business Combination, (y) at least a majority of
the board of directors of the resulting corporation were Incumbent Directors and
(z) no individual, entity or group (excluding any corporation resulting from the
Business Combination or any employee benefit plan of such corporation or of the
Company) becomes the Beneficial Owner of 35 percent or more of the combined

 

12



voting power of the securities of the resulting corporation, who did not own
such securities immediately before the Business Combination; or

 

(iv)      the Company is liquidated or dissolved or there is consummated a sale
or disposition by the Company of all or substantially all the Company's assets.

 

This definition of “Change in Control” is intended to comply with the definition
of “Change in Control” under Code Section 409A.

 

 

(D)

“Code,” shall mean the Internal Revenue Code of 1986, as amended.

 

(E)       “ Date of Termination,” with respect to any purported termination of
the Executive's employment shall mean the later of (i) date specified in the
notice or (ii) thirty (30) days from the date of the notice unless such notice
is for a termination of Executive for Cause.

 

(F)       “ Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(G)      “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act as described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the notice of termination given in respect thereof:

 

(i)        the assignment to the Executive of any duties inconsistent with the
Executive's status as a senior executive officer of the Company or a substantial
adverse alteration in the nature of the Executive’s authority, duties or
responsibilities, or any other action by the Company which, in any case, results
in a material diminution in such status, authority, duties or responsibilities
(it being understood that a mere change in authority, duties or
responsibilities, or any other action by the Company will not constitute Good
Reason in and of itself unless it results in a substantial adverse alteration or
material diminution of the Executive’s authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

(ii)       a material reduction by the Company in the Executive's base salary
and/or annual bonus as in effect on the date hereof or as the same may be
increased from time to time, except for across-the-board reductions similarly
affecting all senior executives of the Company, provided, however, that such
across-the-board reductions are not made as a result of, or in contemplation of,
a Change in Control;

 

13



(iii)      the failure by the Company to pay to the Executive any material
portion of the Executive's current compensation such that the failure results in
a material negative change; except pursuant to an across-the-board compensation
deferral similarly affecting all senior executives of the Company, provided,
however, that such across-the-board compensation deferrals are not made as a
result of, or in contemplation of, a Change in Control;

 

(iv)      the failure by the Company to continue in effect any compensation plan
or other benefit in which the Executive participates which is material to the
Executive's total compensation, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly affecting all senior
executives of the Company, provided, however, that such across-the-board
compensation or benefit deferrals are not made as a result of, or in
contemplation of, a Change in Control;

 

(v)       the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's benefit plans and reimbursements to which the Executive was
entitled at the time, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time,
or the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is then entitled;

 

(vi)      the relocation of the Company’s principal executive offices to a
location more than fifty (50) miles from the location of such offices on the
date of this Agreement or a requirement that the Executive be based anywhere
other than at the Company’s principal executive offices except for necessary
travel on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations on the date of this Agreement; or

 

(vii)     The Executive must give notice to the Company no more than ninety (90)
days after the act giving rise to the termination and the termination shall
occur within the two (2) year period following the initial occurrence.

 

(H)      “Key Employee” shall mean an employee who is treated as a “specified
employee” under Code section 409A(a)(2)(B)(i), i.e., a key employee of the
Company (as defined in Code section 416(i) without regard to paragraph (5)
thereof). The Company shall determine which employees shall be deemed Key
Employees using December 31st as an identification date.

 

(I)        “ Permanent Disability.” The Executive shall be considered to have
incurred a permanent disability if he (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months; or (ii) is, by reason of
any medically determinable physical or

 

14



mental impairment which can be expected to result in death or can be expected to
last for at least twelve (12) months, receiving income replacement benefits for
a period of not less than three (3) months under an accident and health plan
covering employees of the Company.

 

20.

Tax Withholding. The Company shall have the right to deduct from all payments
made under this Agreement any federal, state or local taxes required by law to
be withheld with respect to such payments.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TEREX CORPORATION

 

 

By:__________________________

 

Name:

 

Title:

 

 

     ________________________________

 

     EXECUTIVE

 

 

15

 

 